Citation Nr: 1737700	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  07-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include lumbar spine degenerative joint disease secondary to a service-connected right ankle and foot disability. 

2.  Entitlement to service connection for a neck disorder, to include cervical paravertebral myositis and degenerative joint disease as secondary to service-connected disability of the right ankle and foot. 

3.  Entitlement to an increased evaluation for intertrigo of the groin and scrotum, currently rated as 10 percent disabling.

4.  Entitlement to service connection for decreased visual acuity, to include diabetic retinopathy as secondary to diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1969, to include combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO), which, in pertinent part, denied service connection for diabetic retinopathy and disorders of the neck and back, and continued a noncompensable rating for intertrigo of the groin and scrotum.

In November 2011, the Board remanded these claims for further evidentiary development.

A September 2016 rating decision assigned a 10 percent rating for intertrigo of the groin and scrotum. The Veteran has not withdrawn his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran's representative contends in the June 2017 Appellant's Brief that substantial compliance with the Board's November 2011 remand instructions was not achieved and another remand is therefore warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the following reasons, the Board agrees.

In its November 2011 Remand, the Board instructed the AOJ to request the Veteran's Social Security Administration (SSA) records, associate with the claims folder any outstanding VA medical records, develop a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU), afford the Veteran a VA examination for intertrigo of the groin and scrotum claim, and readjudicate the Veteran's claims. The Board specified that, if the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC).

Subsequently, the AOJ requested the Veteran's SSA records, and SSA responded that the Veteran's records had been destroyed. The AOJ also associated VA treatment records dated through January 2015 with the claims file, and afforded the Veteran VA examinations for the claimed intertrigo of the groin and scrotum, as well as for the back and neck disorders claims. In the September 2016 rating decision in which the AOJ assigned a higher, 10 percent rating for the intertrigo of the groin and scrotum, the AOJ indicated that the Veteran was in receipt of a 100 percent combined rating since January 24, 2006 (prior to the date of the Veteran's claim for TDIU). Thus, the matter of entitlement to TDIU was rendered moot.  To this extent, it appears there was substantial compliance with the Board's remand instructions.

However, the AOJ did not readjudicate the Veteran's claims for decreased visual acuity or disorders of the back or neck. Indeed, there is no SSOC of record pertaining to those issues, nor is there a SSOC pertaining to a rating higher than 10 percent for the increased rating claim for intertrigo of the groin and scrotum.  In addition, 38 C.F.R. § 19.31(c) (2016) requires that the AOJ issue a SSOC if, pursuant to a Board remand, it develops the evidence of cures a procedural defect, unless the only purpose of the remand is to assemble records previously considered or the Board specifies in the remand that a SSOC is not required.  As those exceptions do not apply, issuance of a SSOC was required in this case.

In light of the foregoing, the issues on appeal must be remanded for a SSOC. If the Board is in error that there is no SSOC in the file, the Board apologizes and the AOJ should indicate the location of the SSOC in a memorandum to the file.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his attorney an SSOC addressing the issues of entitlement to: 1) service connection for a back disorder, to include lumbar spine degenerative joint disease secondary to a service-connected right ankle and foot disability; 2) service connection for a neck disorder, to include cervical paravertebral myositis and degenerative joint disease as secondary to service-connected disability of the right ankle and foot; 3) service connection for decreased visual acuity, to include diabetic retinopathy as secondary to diabetes mellitus, type II; and 4) an increased evaluation for intertrigo of the groin and scrotum, currently rated as 10 percent disabling. Then, return the case to the Board.

If the Board is in error that there is no SSOC in the file, the Board apologizes and the AOJ should indicate the location of the SSOC in a memorandum to the file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




